Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 1 of 12 PageID #: 575




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 DOV ZEITLIN, individually and on behalf of :
 all others similarly situated,                            : MEMORANDUM DECISION
                                                           : AND ORDER
                                     Plaintiff,            :
                                                           : 20-cv-510 (BMC)
                       - against -                         :
                                                           :
 NICHOLAS PALUMBO; NATASHA                                 :
 PALUMBO; ECOMMERCE NATIONAL,                              :
 LLC d/b/a TOLLFREEDIALS.COM; SIP                          :
 RETAIL d/b/a SIPRETAIL.COM; JON                           :
 KAHEN a/k/a JON KAEN; GLOBAL                              :
 VOICECOM, INC.; GLOBAL                                    :
 TELECOMMUNICATION SERVICES                                :
 INC.; and KAT TELECOM, INC.,                              :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff Dov Zeitlin has brought this putative class action under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., against two groups of defendants. One group,

known as the “Palumbo defendants,” consists of Nicholas Palumbo, his wife Natasha Palumbo,

and two entities they control. The other group, called the “Kahen defendants,” consists of Jon

Kahen and two entities that he controls. According to plaintiff, both groups of defendants have

knowingly participated in schemes that violated the TCPA’s restrictions on robocalls.

       Before me are defendants’ motions to dismiss the Amended Complaint as well as the

Palumbo defendants’ motion for sanctions. Because the Amended Complaint does not plausibly

allege that defendants caused plaintiff’s injury, the claims against them are dismissed for failure
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 2 of 12 PageID #: 576




to state a claim. Nevertheless, the allegations are not sufficiently frivolous, legally unreasonable,

or factually without foundation to warrant sanctions, so the motion for sanctions is denied.

                                         BACKGROUND

       As the Supreme Court recently observed, “Americans passionately disagree about many

things,” but “they are largely united in their disdain for robocalls.” Barr v. Am. Ass’n of Pol.

Consultants, Inc, 140 S. Ct. 2335, 2343 (2020) (plurality opinion). Count plaintiff in the

majority. Echoing those in Congress, he decries robocalls as a “scourge of modern civilization,”

behind everything from fraud schemes to unwarranted invasions of privacy. Id. at 2344 (quoting

137 Cong. Rec. 30821 (daily ed. Nov. 7, 1991) (statement of Sen. Hollings)).

       The Department of Justice also seems to agree. Last year, it simultaneously commenced

two cases against the Palumbo and Kahen defendants, alleging that they participated in illegal

robocalling schemes. See United States v. Palumbo, No. 20-cv-473, Dkt. No. 1 (E.D.N.Y. Jan.

28, 2020); United States v. Kahen, No. 20-cv-474, Dkt. No. 1 (E.D.N.Y. Jan. 28, 2020). The

complaints explain how these schemes work. Based abroad, fraudsters use robocalling

technology to send millions of calls with the same prerecorded message. It purports to arrive

from a government agency – such as the Social Security Administration or the Internal Revenue

Service – using “spoofing” technology to mask its true origin. The prerecorded message claims

that the recipient has been implicated in criminal activity. The vulnerable, gullible, and

frightened often respond to these calls, and fraudsters say that the only way to address the

problem is to send money or personal information. If successful, the fraudsters drop all contact.

       The government’s complaints then explain how robocalls reach their recipients. When a

robocall originates from abroad, it enters the United States phone system via a domestic

telecommunications company known as a “gateway carrier.” From there, the robocall travels

over the internet through voice over internet protocol carriers – or “VOIP” carriers – which are


                                                 2
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 3 of 12 PageID #: 577




telecommunications companies that operate over the internet. A robocall may pass through

several VOIP carriers until it reaches a “common carrier” like AT&T or Verizon, which then

passes the robocall on to the recipient.

       According to the government, the Palumbo and Kahen defendants are gateway carriers

that “have knowingly provided U.S.-bound calling services to foreign fraudsters operating

robocall scams.” Palumbo, Dkt. No. 1 at 10; Kahen, Dkt. No. 1 at 10. Defendants know that

these calls are robocalls, the government explains, because “call records show[] high percentages

of short-duration, unanswered calls passing through their systems by the millions.” Palumbo,

Dkt. No. 1 at 10–11 (footnote omitted); Kahen, Dkt. No. 1 at 10 (footnote omitted). In fact, one

of the Palumbos’ companies boasts that it “specialize[s] in short call duration traffic,” the

hallmark of illegal robocalls. Palumbo, Dkt. No. 1 at 11. Both sets of defendants have ignored a

flood of complaints from common carriers, trade groups, and victims of fraudulent schemes.

And they receive a small fee for each call that they pass into the United States phone system and

for each return call that they route back overseas, earning millions of dollars in the process.

       The government thus alleged that the Palumbo and Kahen defendants engaged in wire

fraud and a conspiracy to commit wire fraud. The government obtained a temporary restraining

order against both sets of defendants, Kahen, Dkt. No. 7; Palumbo, Dkt. No. 18, and for the

Palumbo defendants, the government also obtained a preliminary injunction, Palumbo, Dkt.

No. 66. Both cases ended in consent decrees. Kahen, Dkt. No. 19; Palumbo, Dkt. No. 82.

       A day after the government filed its complaints, plaintiff commenced this putative class

action. Instead of alleging wire fraud, plaintiff alleged violations of the TCPA, which provides a

private cause of action to recipients of illegal robocalls. See 47 U.S.C. § 229(b)(3). Plaintiff’s

original complaint copied the government’s complaints nearly verbatim, prefacing every




                                                  3
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 4 of 12 PageID #: 578




allegation with “upon information and belief.” Notably, however, plaintiff did not allege that he

actually received a call from the Palumbo or Kahen defendants. When defendants noted this

deficiency, plaintiff filed his Amended Complaint, which alleges that “the likelihood is high that

[defendants] were involved with calls received by [p]laintiff” even though “it is impossible for

[p]laintiff . . . to possess documentation showing that.”

       Both sets of defendants have since moved to dismiss the Amended Complaint. The

Kahen defendants have moved under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

arguing that plaintiff has failed to state a claim. The Palumbo defendants agree, but they have

also moved under Rule 12(b)(1), arguing that plaintiff lacks standing to bring this claim. Finally,

the Palumbo defendants have moved for sanctions under Rule 11.

                                           DISCUSSION

I.     The Motions to Dismiss

       The TCPA bars “any person” from “mak[ing] any call . . . using any automatic telephone

dialing system or an artificial or prerecorded voice . . . to any telephone number assigned to a . . .

cellular telephone service . . . or any service for which the called party is charged for the call.”

47 U.S.C. § 227(b)(1)(A)(iii). “In plain English,” this language “prohibit[s] almost all robocalls

to cell phones.” Am. Ass’n of Pol. Consultants, 140 S. Ct. at 2344. A recipient can seek

statutory damages of up to $1,500 per violation, 47 U.S.C. § 227(b)(3), and those damages “can

add up quickly in a class action,” Am. Ass’n of Pol. Consultants, 140 S. Ct. at 2345.

       To initiate that class action, however, a plaintiff must first have Article III standing. The

“irreducible constitutional minimum of standing” has three elements: (1) an “injury in fact” that

is (2) “fairly traceable to the challenged action of the defendant” and (3) “likely” to be “redressed

by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) (cleaned up).

Here, the Palumbo defendants argue, plaintiff has not adequately alleged that the robocalls were


                                                   4
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 5 of 12 PageID #: 579




“fairly traceable” to their alleged actions, for he has not identified who, exactly, made the

robocalls he received.

       Although the Palumbo defendants labeled this issue as one of standing, I agree with the

Kahen defendants and see it as a failure to state a claim. In many cases addressing the “fairly

traceable” element of standing, the issue is whether the alleged injury is too far removed from

the challenged action. See, e.g., id. at 562 (addressing situations when “a plaintiff’s asserted

injury arises from the government’s allegedly unlawful regulation (or lack of regulation)

of someone else”). Here, however, the missing link is not between the injury and the challenged

action, but the challenged action and the defendant. Although standing “may provide one of the

useful means of addressing the question whether the plaintiff has sued the proper defendant,” the

same concern can “be accommodated as easily by concluding that there is no claim for relief.”

13A Wright & Miller, Federal Practice & Procedure § 3531.5 (3d ed. 2020). Indeed, “[i]t is not

intuitively obvious to think of identification of the proper defendant as a matter of standing,”

even though “the underlying concerns . . . are similar.” Id.

       In other TCPA cases, therefore, courts have treated the failure to identify the proper

defendant as a failure to state a claim. See Ewing v. GoNow Travel Club, LLC, No. 19-cv-297,

2019 WL 3253058, at *2–3 (S.D. Cal. July 19, 2019); Morris v. SolarCity Corp., No. 15-cv-

5107, 2016 WL 1359378, at *2 (N.D. Cal. Apr. 6, 2016). Courts in other contexts have followed

that same approach. See Barbetta v. Cournoyer, No. 20-cv-1917, 2020 WL 2042360, at *2

(E.D.N.Y. Apr. 28, 2020) (dismissing a claim under New York’s Drug Dealer Liability Act

where the plaintiff could not establish that the defendant was the dealer who sold her drugs);

Dudek v. Nassau Cnty. Sheriff’s Dep’t, 991 F. Supp. 2d 402, 414 (E.D.N.Y. 2013) (dismissing a

claim under § 1983 that failed to allege that the defendant officers were personally involved in a




                                                  5
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 6 of 12 PageID #: 580




constitutional violation); see also Lopez-Motherway v. City of Long Beach, No. 2:20-cv-5652,

2021 WL 965158, at *3 (E.D.N.Y. March 15, 2021) (holding that a plaintiff stated a claim under

§ 1983 by alleging in the alternative that one of two defendants was responsible for a

constitutional violation).

       Because this case falls within that framework, it turns on the line between “plausibility”

and “possibility” that the Supreme Court drew in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). There, the Court explained that “[w]here

a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

the line between possibility and plausibility.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 557). And “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the

pleader is entitled to relief.’” Id. at 679 (alteration adopted) (quoting Fed. R. Civ. P. 8(a)(2)).

       The Second Circuit has held that this standard “does not prevent a plaintiff from pleading

facts alleged ‘upon information and belief’ where the facts are peculiarly within the possession

and control of the defendant, or where the belief is based on factual information that makes the

inference of culpability plausible.” Arista Recs., LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.

2010) (cleaned up). Even under this standard, however, “[a] litigant cannot merely plop ‘upon

information and belief’ in front of a conclusory allegation and thereby render it non-conclusory.”

Citizens United v. Schneiderman, 882 F.3d 374, 384 (2d Cir. 2018). And when a plaintiff can

acquire at least some information that would connect a defendant to the alleged wrongdoing, the

“mere mention of the possibility” of wrongdoing “cannot be enough.” Rosenfeld v. Lenich, 370

F. Supp. 3d 335, 349 (E.D.N.Y. 2019) (quoting Citizens United, 882 F.3d at 385); see also

Teixeria v. St. Jude Med. S.C., Inc., 193 F. Supp. 3d 218, 225–26 (W.D.N.Y. 2016) (applying




                                                   6
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 7 of 12 PageID #: 581




this rule where a plaintiff slapped “upon information and belief” in front of allegations from

another complaint).

       The Amended Complaint falls short of this pleading standard. Plaintiff offers virtually no

information that would connect defendants to the calls he received. Instead, he suggests that if

defendants facilitated millions of robocalls, and if he received robocalls, then he may allege,

“upon information and belief,” that he received robocalls that “were made, carried, processed,

connected, placed, routed, and/or facilitated by [defendants] and/or the[ir] agents, servants,

employees, and related entities.” Plaintiff adds:

       By their very nature, being made using spoofed telephone numbers and deceptive
       call back numbers, it is impossible for [p]laintiff or any member of the proposed
       [p]laintiff class to possess documentation showing that [defendants] were
       involved with their specific calls. However, . . . [defendants] are required to keep
       logs of every call they processed. It is anticipated that discovery in this action
       will reveal from [defendants’] own records how many hundreds of millions or
       billions of calls they were involved in, how many called [p]laintiff’s phone or
       phones of other members of the proposed plaintiff class, and to what scam or
       scammer each call pertained. Given the astronomical number of calls
       [defendants] were involved with, and the ubiquity of cell phone owners receiving
       these calls, the likelihood is high that [defendants] were involved with calls
       received by [p]laintiff and members of the proposed plaintiff class.

In stating that he needs discovery to connect defendants to the calls, however, plaintiff all but

admits that he cannot satisfy the Twombly/Iqbal standard. See Iqbal, 556 U.S. at 678–79. Under

that standard, “discovery is authorized solely for parties to develop the facts in a lawsuit in which

a plaintiff has stated a legally cognizable claim, not in order to permit a plaintiff to find out

whether he has such a claim.” Podany v. Robertson Stephens, Inc., 350 F. Supp. 2d 375, 378

(S.D.N.Y. 2004) (citation omitted).

       Plaintiff nevertheless maintains that this case presents an exception. Although he does

not say so explicitly, he seems to suggest that the relevant facts “are peculiarly within the

possession and control of the defendant” and that his belief “is based on factual information



                                                    7
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 8 of 12 PageID #: 582




that makes the inference of culpability plausible.” Teixeria, 193 F. Supp. 3d at 225–26

(quotation omitted). To that end, he cites the “market share” concept of liability, common in

products liability cases. That doctrine provides an exception to the general rule that a plaintiff

must identify “the exact defendant whose product injured the plaintiff.” Hymowitz v. Eli Lilly &

Co., 73 N.Y.2d 487, 504–05, 541 N.Y.S.2d 941, 945 (1989). In some situations in which “the

precise identification of a wrongdoer is impossible,” the “market share” exception provides that

“each defendant who c[annot] prove that it did not actually injure plaintiff [is] liable according to

that manufacturer’s market share.” Id. at 509, 541 N.Y.S.2d at 948 (discussing Sindell v. Abbott

Labs., 26 Cal. 3d 588, 612, 607 P.2d 924, 937 (1980)).

       This theory has featured prominently in cases involving diethylstilbestrol, or “DES.”

See, e.g., Sindell, 26 Cal. 3d at 593, 607 P.2d at 925. Although the FDA originally approved this

drug for preventing miscarriages, researchers later discovered that it led to cancer in the children

of mothers who took it. Hymowitz, 73 N.Y.2d at 502–03, 541 N.Y.S.2d at 944. These children

could not identify which manufacturer caused their injuries, for “the pregnant women who took

DES generally never knew who produced the drug they took, and there was no reason to attempt

to discover this fact until many years after ingestion, at which time the information [was] not

available.” Id. at 503, 541 N.Y.S.2d at 944. State courts adopted market share liability as a

solution. As the New York Court of Appeals explained, “[I]t would be inconsistent with the

reasonable expectations of a modern society to say to these plaintiffs that because of the

insidious nature of an injury that long remains dormant, and because so many manufacturers,

each behind a curtain, contributed to the devastation, the cost of injury should be borne by the

innocent and not the wrongdoers.” Id. at 507, 541 N.Y.S.2d at 947.




                                                  8
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 9 of 12 PageID #: 583




       To the extent these concerns could affect the applicable pleading standard, they are not

present here. For starters, plaintiff has not plausibly alleged that it is “impossible” to connect

defendants to his injury. The government’s complaints show that various groups – including

common carriers, trade groups, the victims of fraudulent schemes, and, of course, the

government – have managed to connect certain calls to defendants. But the timing of plaintiff’s

complaint, coupled with its wholesale adoption of the government’s allegations, makes clear that

plaintiff has not made similar efforts. Therefore, plaintiff’s appeal to market share liability does

not show that the missing facts “are peculiarly within the possession and control of the

defendant.” Teixeria, 193 F. Supp. 3d at 225 (quotation omitted).

       Additionally, market share liability often requires a plaintiff to join a “substantial

percentage” of the manufacturers of a product, see, e.g., Sindell, 26 Cal. 3d at 612, 607 P.2d at

937, but plaintiff has not made an analogous allegation here. He instead alleges that “the

likelihood is high” that defendants facilitated the calls he received simply because defendants

facilitated “hundreds of millions or billions” of robocalls. The “likelihood is high” is a

conclusion, not a factual allegation, and there is nothing in the complaint to support it. Given the

sheer volume of robocalls plaguing the nation, that allegation makes it only possible – but not

necessarily probable – that defendants facilitated a robocall to plaintiff. Cf. Fed. Trade Comm’n

v. Pointbreak Media, LLC, 376 F. Supp. 3d 1257, 1276 (S.D. Fla. 2019) (describing other

defendants who made “tens of millions of robocalls”). Therefore, plaintiff’s appeal to market

share liability does not show that his belief “is based on factual information that makes the

inference of culpability plausible.” Teixeria, 193 F. Supp. 3d at 225–26 (quotation omitted).

       To be sure, the plausibility standard does not require plaintiff to definitively connect

defendants to the calls he received. See id. In other TCPA cases, courts have denied motions to




                                                  9
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 10 of 12 PageID #: 584




dismiss when the plaintiff “alleged facts from which [the defendant’s] direct or indirect liability

[could] plausibly be inferred,” even if “it certainly [was] plausible that the calls could have been

made by some . . . third party.” Morris, 2016 WL 1359378, at *2. This approach recognizes that

the anonymous nature of robocalls impedes a plaintiff’s ability to identify who facilitates the

call.

        These holdings also recognize the tension between the modern pleading rules and a

plaintiff’s difficulty in alleging facts that only a wrongdoer can know. As the Second Circuit has

observed in other contexts, however, a court must consider that difficulty alongside the danger of

“fishing expeditions.” See Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 86 (2d Cir. 2013)

(addressing the Fair Labor Standards Act). The pleading rules guard against “the possible use by

lawyers representing plaintiffs . . . of standardized, barebones complaints against any number of

possible defendants about whom they have little or no evidence of [statutory] violations for the

purpose of identifying a few of them who might make suitable defendants.’” Id.

        That concern looms especially large here. Plaintiff filed his complaint a mere day after

the government filed its complaints. The complaint is a carbon copy, makes nearly every

allegation “upon information and belief,” and openly admits that plaintiff needs discovery to

connect his injury to defendants’ actions. In these circumstances, both “judicial experience and

common sense” counsel that plaintiff has failed to state a claim. Iqbal, 556 U.S. at 679.

II.     The Motion for Sanctions

        Under Rule 11, an attorney “certifies that to the best of the person’s knowledge,

information, and belief, formed after an inquiry reasonable under the circumstances,” that “the

factual contentions” in a pleading “have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery.” Fed. R. Civ. P. 11(b)(3). “Since the inquiry must be ‘reasonable under the


                                                 10
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 11 of 12 PageID #: 585




circumstances,’ liability for Rule 11 violations requires only a showing of objective

unreasonableness on the part of the attorney or client signing the papers.” ATSI Commc’ns, Inc.

v. Shaar Fund, Ltd., 579 F.3d 143, 150 (2d Cir. 2009) (quotation omitted). A pleading

“violates Rule 11 if it is frivolous, legally unreasonable, or factually without foundation, even

though not signed in subjective bad faith.” Manhattan Enter. Grp., LLC v. Higgins, No. 18-cv-

6396, 2019 WL 4601524, at *2 (S.D.N.Y. Sept. 22, 2019) (quotation omitted), aff’d, 816 F.

App’x 512 (2d Cir. 2020).

       “If, after notice and a reasonable opportunity to respond, the court determines that

Rule 11(b) has been violated, the court may impose an appropriate sanction.” Fed. R. Civ.

P. 11(c)(1). “Rule 11 sanctions should be granted with caution and applied only when a

particular allegation is utterly lacking in support.” Manhattan Enter. Grp., 2019 WL 4601524,

at *2 (quotation omitted). Still, a court “ha[s] wide discretion in deciding when sanctions are

appropriate.” Id.

       I decline to impose sanctions in this case. Contrary to the Palumbo defendants’

contentions, plaintiff did have a legal basis for the complaint. The Palumbo defendants rely in

large part on their differing interpretation of what it means to “make” a call under the TCPA.

See 47 U.S.C. § 227(b)(1)(A). This issue is not clear-cut, and a disagreement about statutory

text is not sufficient to impose sanctions.

       I also disagree with the Palumbo defendants’ contention that plaintiff utterly lacked a

factual basis for the complaint. Granted, the similarities between plaintiff’s complaint and the

government’s complaints are impossible to ignore, and they suggest that this class action is

parasitic on legitimate government efforts to address a serious problem. But “[w]here, as here, a

plaintiff sets out allegations on information and belief, he is representing that he has a good-faith




                                                 11
Case 1:20-cv-00510-BMC Document 39 Filed 04/06/21 Page 12 of 12 PageID #: 586




reason for believing what he is saying, but acknowledging that his allegations are based on

secondhand information that [he] believes to be true.” Teixeria, 193 F. Supp. 3d at 234 (denying

sanctions where a plaintiff had largely copied another complaint). Plaintiff has at least been

candid that he needs discovery to connect defendants to the robocalls he received, and the

government’s complaints suggest that defendants were possibly involved with those calls. The

anonymous nature of the calls also makes it difficult for plaintiff to identify those responsible. In

these circumstances, plaintiff’s allegations cannot survive a motion to dismiss, but they are not

so egregious as to warrant sanctions. 1

                                                    CONCLUSION

           The Kahen defendants’ motion to dismiss [29] and the Palumbo defendants’ motion to

dismiss [30] are granted, but the Palumbo defendants’ motion for sanctions [30] is denied. The

Clerk is directed to enter judgment, dismissing the case.

SO ORDERED.
                                                        Digitally signed by Brian M.
                                                        Cogan
                                                        ______________________________________
                                                                               U.S.D.J.

Dated: Brooklyn, New York
       April 5, 2021




1
    In light of this conclusion, I need not address plaintiff’s procedural objection to the Rule 11 motion.



                                                             12
